PER CURIAM.
This is a Petition for Writ of Prohibition based upon the alleged failure of the State to accord the defendant a speedy trial as required by F.S. 915.01 (2), F.S.A., Laws of 1969. We deny the Petition for two reasons. First, three full terms did not elapse following the first written demand of trial. Clawson v. Baker, 245 So.2d 223, Supreme Court Opinion filed March 3, 1971; Woodward v. Edwards, 244 So.2d 438, Fourth District Court of Appeal Opinion filed December 11, 1970. Contra, State ex rel. Retchin v. Turner, Fla.App.1970, 243 So.2d 168. Second, the operation of the speedy trial statute, supra, was tolled or stayed upon the filing of the interlocutory appeal by the State. State v. Cook, Fla.App.1967, 201 So.2d 769.
Denied.
WALDEN and OWEN, JJ., concur.
CROSS, C. J., dissents with opinion.